Citation Nr: 1044036	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1978 to February 
1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.


FINDING OF FACT

The Veteran's multiple sclerosis was not present during the 
Veteran's active duty service or manifested within seven years 
after discharge, nor is multiple sclerosis otherwise shown to be 
related to the Veteran's active duty service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
incurred or aggravated during such service.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).
Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a letter dated June 2005 provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for a service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  A June 
2007 letter also notified the Veteran that she could send VA 
information that pertained to his claim and provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
However, the Board finds that the Veteran has not been prejudiced 
by VA's failure to provide notice with respect to the disability-
rating and effective-date elements of the claims until after the 
initial adjudication of the claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted the claimed 
disability.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than harmless 
error.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters remaining on appeal.  Pertinent medical evidence 
associated with the claims file in connection with this matter 
consists of service treatment records, VA and private treatment 
records, and a VA examination.  The Board also notes that no 
further RO action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 



Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a Veteran served for at least 90 days during a period of 
war and manifests multiple sclerosis to a degree of 10 percent 
within seven years from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Any manifestation of multiple sclerosis is compensable.  
38 C.F.R. § 4.124, Diagnostic Code 8018.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet.  App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).


Analysis

The Veteran contends that she currently has multiple sclerosis 
with symptoms initially manifesting within seven years after her 
discharge from active service.  

Service treatment records are silent to any treatment or 
diagnosis of multiple sclerosis.  A January 1978 report of 
medical history indicated that the Veteran noted frequent 
headaches and frequent trouble sleeping upon enlistment into 
active duty.  A January 1978 examination noted a normal 
examination.  An April 1978 record noted complaints of headaches, 
as well as shaking and twitching of limbs for two days.  An 
impression of tension headaches and anxiety were provided.  A 
July 1978 record noted complaints of dizziness and headaches with 
menstrual bleeding.  

The first documented diagnosis of multiple sclerosis was in June 
1993 at Rebsamen Regional Medical Center when the Veteran was 
admitted after being referred from the Little Rock Air Force Base 
for the evaluation of an acute onset of numbness and tingling of 
the left face and left arm.  The symptoms were followed by a 
severe headache.  An impression on admission was that left 
hemiparesis seemed to be related to a headache, likely a 
hemiplegia migraine.  However other diagnoses being considered 
included multiple sclerosis.

VA treatment records dated 1998 to May 2005 showed continued 
treatment for relapsing versus secondary progressive multiple 
sclerosis, initially diagnosed in 1993, as well as other clinical 
conditions.  An October 1999 neurology record noted that the 
Veteran's multiple sclerosis was diagnosed in 1993 when the 
Veteran awoke with her right arm, leg, and face numb and 
extremely weak.  The Veteran further stated that she was treated 
at that time but did not have any further problems until 1995 
when she had some problems with her vision and was diagnosed with 
optic neuritis and uveitis.  The Veteran reported a few other 
attacks of weakness and numbness from 1995 until 1999, but 
indicated that the most severe attack was in the past year.  
Reevaluation with an MRI showed multiple CNS lesions and active 
cervical lesions.  Subsequent VA neurology records showed 
complaints of increasing problems with balance, as well as a 
diagnosis of relapsing/remitting multiple sclerosis since 1993.

Private treatment records from Winchester Neurological 
Consultants dated January to October 2003 as well as private 
physical and occupational therapy records from Panhandle Home 
Health, Inc., from 2004, reflected treatment for secondary 
progressive multiple sclerosis.

A January 2004 MRI of the brain noted multiple areas of white 
matter demyelination in a pattern consistent with multiple 
sclerosis as well as several areas of more chronic lesion in the 
white matter most predominantly in the left occipital as well as 
in the right occipital and right apical parietal white matter.

A statement from the Veteran's treating social worker, received 
by the VA in July 2006, indicated that she had known the Veteran 
since 2004.  The Veteran reported having dome medical problems 
starting during basic training, including "Russian Flu," and 
shin splints.  The social worker noted that the Veteran was 
diagnosed with multiple sclerosis in 1993.

Social Security Administration (SSA) records reflect that the 
Veteran was awarded SSA benefits for multiple sclerosis beginning 
in July 2004.  These records (some of which are VA treatment 
records) confirm that the Veteran was first diagnosed with 
multiple sclerosis in 1993.

The Veteran was afforded a VA examination in October 2006.  The 
examiner noted that the Veteran was diagnosed with multiple 
sclerosis in 1993.  The examiner reviewed the service treatment 
records and acknowledged that they showed treatment for headaches 
and two days of shaking and twitching of the limbs in April 1978 
as well as complaints of intermittent sharp pains in the back, 
pressure behind the left ear, and feeling off balance.  It was 
noted that the episodes had occurred for the past five to six 
months.  After review of the record and physical examination, the 
examiner provided a diagnosis of secondary progressive multiple 
diagnoses.  The examiner noted that up-to-date online reviews 
described the condition as a type of multiple sclerosis initially 
presenting as relapsing remitting followed by progression with or 
without occasional relapses, minor remissions and plateaus.  
Other clinical manifestations of multiple sclerosis initially are 
sensory symptoms including numbness, tingling, pins and needles, 
tightness, coldness, swelling of the limbs, or trunk, and 
radicular pains particularly in the lower thoracic and abdominal 
regions.  

The examiner stated that the Veteran presented with a headache, 
shaking and twitching of the limbs in April 1978.  These symptoms 
are non-specific and can occur with a variety of medical 
conditions.  There were no visual disturbances or complaints.  
Given the Veteran's interpersonal stress at the time as well as 
being relatively new to the service, the diagnosis of anxiety 
episode with tension headache was not unlikely.  Additionally, 
between April 1978 and discharge in 1980, there were no other 
similar episodes.  Further there was no evidence recurrent 
symptoms similar to the episode in 1978 or other symptoms typical 
of relapsing multiple sclerosis until she presented 12 years 
later with a typical onset of multiple sclerosis with hemiplegia 
and optic neuritis.  It would be very difficult to relate this 
isolated episode with basically non-specific symptoms as the 
initial manifestation of multiple sclerosis without resorting to 
speculation.

While the Veteran currently has multiple sclerosis, there is no 
objective medical evidence of any treatment for or diagnosis of 
multiple sclerosis during service or for many years after 
service.  The Board notes that the Veteran did complain of 
headaches as well as shaking and twitching of the limbs for two 
days in April 1978.However the first documented diagnosis of 
multiple sclerosis was not until 1993, nearly 13 years after the 
Veteran's discharge from active service.  A noted above, the 
October 2006 VA examiner, after review of the record, opined that 
the Veteran's symptoms of headache and shaking/twitching of the 
limbs in April 1978 were non-specific symptoms that could occur 
with a variety of medical conditions.  Moreover, the examiner 
stated that between the April 1978 episode and discharge in 1980, 
the Veteran did not have any similar episodes or other symptoms 
typical of relapsing multiple sclerosis until 12 years later when 
she presented with the typical symptoms indicating onset of 
multiple sclerosis.  The examiner opined that it would be very 
difficult to relate the isolated 1978 episode of non-specific 
symptoms as the initial manifestation of multiple sclerosis 
without resorting to speculation.  While the examiner used the 
word "speculation," the Board does not find that such makes the 
medical opinion speculative.  Rather, it is clear from the 
wording of the VA examination report that the examiner found that 
he could not relate the post service diagnosis of multiple 
sclerosis to service, which is evidence against the claim.

Accordingly, service connection is not in order for multiple 
sclerosis.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


